Citation Nr: 1630240	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a psychiatric disorder


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his son.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from March 1969 to December 1970, with additional time served in a naval reserve unit.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in November 2014.

In November 2013 the Veteran testified at a videoconference hearing with a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of the hearing was prepared and added to the record.  The Veteran was given an opportunity to have another hearing but he did not request one during the relevant time frame or as of the date of this decision.  38 C.F.R. §§ 20.707, 20.717 (2015).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's hypertension is related to active duty service, or that it manifested to a compensable degree within one year of active duty service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice for this issue was provided in December 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  

The Veteran was not provided a VA examination for his hypertension claim; however, the Board finds that VA was not obligated to provide an examination in this case.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record demonstrates the Veteran has a current disability of hypertension.  However, the evidence does not support the finding that there is a relationship between the Veteran's hypertension and active duty service.  Further, his service treatment records do not demonstrate complaints or treatment for hypertension, or symptoms thereof during his active duty service.  The Veteran testified that he was treated for hypertension once during active duty service, but it was not noted in the treatment records or on the separation examination.   As a result, the Board finds the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's current disabilities or that these disabilities are otherwise related to active duty.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279. 

Here, as noted there is no medically competent evidence of hypertension in service.  Moreover there is no manifestation of hypertension during service or within one year of separation from service.  38 C.F.R. § 3.307(d).  Since there is no evidence of this disability in service or any injury or event in service that might have led to hypertension, and there is no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

The Board also notes that actions requested in the prior Remand have been undertaken.  Indeed, the AOJ attempted to obtain private treatment records and an additional VA examination and opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior Remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of certain conditions, including hypertension, manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including hypertension, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that his hypertension is related to his active duty service.  As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with hypertension, and that he receives ongoing treatment through VA and private treatment providers.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records from the periods of active duty service show no evidence of symptoms of, or treatment for hypertension.  As noted, the Veteran testified that he was told that he had high blood pressure once during active duty service, but there was no indication of this in the treatment records.  The Veteran denied having high blood pressure after active duty service when he enrolled in the reserve unit in July 1975; his blood pressure was 132/80 at the time.  The record shows that his hypertension was not diagnosed until 2003-2004, more than 30 years after discharge from active duty.  As such, the Veteran has not established an in-service event or injury for service connection purposes.  

As noted, there is no evidence that the Veteran manifested any symptoms of hypertension during service or within one year of separation from service.  Indeed, the Veteran denied having high blood pressure in his reports of medical history during service, and in most of his service treatment records he reported being in a healthy condition.  While the Veteran has contended in the past that his hypertension is related to exposure to hazardous chemicals, including Agent Orange, hypertension is not one of the diseases subject to presumptive service connection under the Agent Orange Act of 1991.  

While the Veteran believes that his hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current hypertension disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his hypertension is not competent medical evidence.  The Board finds the evidence (or lack thereof) in the service treatment records to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against grant of service connection for hypertension.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran asserts that he has posttraumatic stress disorder (PTSD) and depression symptoms as a result of his active duty service.  In December 2010 the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed with a cognitive disorder; the VA examiner indicated that the Veteran did not meet the criteria for PTSD and that he did not have a history of occupational or social impairment.  Pursuant to the Board's November 2014 Remand directive, the Veteran again underwent VA examination in December 2014.  At the time the Veteran was diagnosed with bereavement, and the VA examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  In making this opinion, the VA examiner noted that the Veteran had never been treated for any mental health related diagnosis, to include PTSD.  

In February 2015 the Veteran submitted a disability benefits questionnaire for his PTSD that described the Veteran as having paranoia, depression, and anxiety.  The questionnaire indicated that the Veteran's mental health diagnoses caused occupational and social impairment with reduced reliability and productivity.  However, it is unclear whether the author of the questionnaire is a medical professional.  Thus, on remand, with the Veteran's assistance, the AOJ should clarify whether the author of the submitted disability benefits questionnaire is a medical professional.  Moreover, in March 2015 the Veteran submitted ongoing mental health treatment records from a private treatment provider from December 2013 to January 2015 that diagnosed the Veteran with PTSD.  In light of the treatment records showing a PTSD diagnosis, the Board finds clarification is necessary and remand is warranted to obtain a new examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Additionally, it appears as though the Veteran receives continuous treatment through VA, thus the AOJ should obtain any VA treatment records dated from December 2014 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran from December 2014 to present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be notified and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, determine if the author of the disability benefits questionnaire, signed June 11, 2014, is a licensed medical professional and whether the opinion is based on a mental health examination of the Veteran or just a review of his medical records.

3.  After all development has been completed, schedule the Veteran for another VA examination to determine the current nature and etiology of any current mental health disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current mental health disability is related to active duty service.  The VA examiner should specifically consider the Veteran's mental health treatment notes submitted in March 2015 showing a current diagnosis of PTSD.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


